Citation Nr: 0735627	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  94-43 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
prior to January 28, 1997, for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was originally before the Board in July 
1997 and was remanded for further development.  In June 1999, 
the Board denied an initial rating in excess of 10 percent 
for PTSD.  The veteran appealed the Board's June 1999 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an April 2000 Order, the CAVC vacated the 
Board's June 1999 decision.  The issue on appeal was again 
before the Board in August 2000, September 2001 and November 
2002 when it was remanded for additional evidentiary 
development and to cure procedural defects.

In March 2004, the Board determined that a 100 percent rating 
was warranted for the PTSD effective from May 21, 1998.  The 
Board further determined, however, that a rating in excess of 
30 percent prior to May 21, 1998, was not warranted and 
denied the veteran's appeal to that extent.  The veteran 
appealed the Board's March 2004 decision to CAVC.  In an 
April 2004 rating decision, the RO granted an earlier 
effective date for a 100 percent evaluation for PTSD 
effective from May 21, 1998.  In October 2005, the CAVC 
vacated the Board's March 2004 decision.

In July 2006, the Board determined that a 100 percent rating 
was warranted for PTSD effective from January 28, 1997.  The 
Board further determined, however, that a rating in excess of 
30 percent prior to January 28, 1997, was not warranted and 
denied the veteran's appeal to that extent.  The veteran 
appealed the Board's July 2006 decision to CAVC.  In an 
August 2007 Order, the CAVC granted the parties' joint motion 
for remand and remanded this issue back to the Board.  
 

FINDINGS OF FACT

1.  Prior to January 28, 1997, the veteran's service-
connected PTSD was not productive of more than definite 
impairment in the ability to establish or maintain effective 
or favorable social relationships and more than definite 
industrial impairment with reduced levels of reliability, 
flexibility, and efficiency.

2.  During the period from November 7, 1996, to January 28, 
1997, the veteran's service-connected PTSD did not result in 
more than occupational and social impairment with an 
occasional decease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss.


CONCLUSION OF LAW

Prior to January 28, 1997, the criteria for entitlement to a 
rating in excess of 30 percent were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.130, Diagnostic Code 9411 (1996) and (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in November 2001 and January 2003 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the November 2001 and 
January 2003 VCAA letters were issued after the initial 
rating decision.  However, the VCAA letters notified the 
claimant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided prior to certification of the veteran's claim to the 
Board.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and opinions, Social Security 
Administration (SSA) records and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the pertinent time period, the veteran was 
afforded a VA examination in November 1995.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained contains sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a disability 
rating in excess of 30 percent prior to January 28, 1997.  
Essentially, the veteran is seeking a 100 percent disability 
rating from the date of his initial claim for PTSD, October 
12, 1995.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant 
case, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

The Board notes that during the pendency of the appeal, the 
schedular criteria for evaluation of psychiatric disabilities 
were changed effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet.App. 289 (1996).

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable to the veteran. 
Under the rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation is warranted for PTSD where 
there is "definite" impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and where the reliability, flexibility, and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in "definite" industrial impairment.

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent disability evaluation requires that the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent disability evaluation requires that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411, in effect 
prior to November 7, 1996.

In the case of Hood v. Brown, 4 Vet.App. 301 (1993), the CAVC 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (O.G.C. 
Prec. 9-93).  The Board is bound by that interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).

Under the rating criteria for evaluation of mental disorders 
currently in effect, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrant a 30 percent disability evaluation.

For a 50 percent disability evaluation the mental disorder 
must produce occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

For a 70 percent disability evaluation, the mental disorder 
must produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

For a 100 percent, there must be total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
of hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

For purposes of this analysis, the Board notes that The 
Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 31 and 40 is indicative of 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects  family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home and is failing at school); a GAF score between 41 and 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work). 

In view of the vacate of the prior Board opinion, the Board 
has undertaken a careful review of the record.  The Board has 
reviewed all of the medical evidence of record, including 
medical records prior to the date of the veteran's October 
1995 claim.  In August and September 1987, the veteran was 
treated for right temporal lobe encephalitis.  At that time, 
the veteran had psychotic outbursts of confusion and rage.  
Specifically, he became suddenly agitated, confused, 
disoriented and had to be restrained.  However, at the time 
of discharge from the hospital, he appeared to be doing well.  
Nevertheless, a December 1987 VA hospital record indicated 
that the veteran had organic depression.  He had progressed 
into a depression with crying spells, decreased interest in 
life, decreased libido and appetite, significant weight loss 
and sleep disturbances.  A follow up December 1987 treatment 
record showed an assessment of slightly incomplete control of 
depression, sleep disorder (insomnia) remains problematic.   

Social Security Administration (SSA) records have been 
reviewed, which showed that in August 1988, the veteran was 
found to be disabled as of August 1987 due to Organic 
Personality Syndrome.  SSA medical records showed that in 
August 1988, the veteran experienced behavior changes every 
two to three days with crying or anger spells.  The veteran 
was very touchy and almost any subject set him off.  He also 
had very poor appetite and did not do much at all.     

VA treatment records from April 1988 showed that the veteran 
had organic depression secondary to encephalitis.  The 
veteran was quite nervous during the day and suffered 
insomnia at night.  A May 1988 VA examination documented that 
the veteran had been depressed since the episode of 
encephalitis.  The veteran's memory was poor.  The impression 
was organic depression.  The examiner stated that he thought 
the veteran's depression and headaches were his most 
significant problems and contributed to some functional 
impairment.  A June 1988 VA neuropsychological evaluation 
opined that it was very likely that emotional factors played 
as much of a role in impaired adjustment as 
neuropsychological factors.  The neuropsychological findings 
suggest that the veteran should not experience difficulty 
performing unskilled labor, as long as there was no 
considerable demand placed on memory.  However, functioning 
may vary erratically or decline progressively, depending upon 
the nature of his neurological condition.  It was recommended 
that the veteran be referred for psychotherapy and possibly 
anti-depressant medication.  

VA treatment records from 1989 to 1991 showed that the 
veteran had depression with anxiety and insomnia as well as 
seizure disorder.  A May 1990 treatment record showed that 
the veteran had a seizure and exhibited severe agitation 
followed by depression and neurocognitive deficits.  However, 
a December 1991 VA treatment record showed that the veteran's 
depression had resolved.  VA treatment records from 1992 
showed that the veteran was treated for his seizure disorder, 
but are silent with respect to any treatment for a mental 
disability.  VA treatment records from 1993 to 1994 are also 
silent with respect to any treatment for any mental 
disability and primarily showed treatment for other 
disabilities such as low back pain and a ganglion cyst of the 
left wrist.  A July 1994 VA treatment record showed that the 
veteran presented with a three month history of a sudden rush 
feeling of impending doom, which lasted a few seconds and 
then he felt tired afterwards.  

In November 1995, the veteran was afforded a VA examination 
to determine whether the veteran had a diagnosis of PTSD.  
The claims file was not available for review.  The veteran 
indicated that his primary problems were residuals of 
meningitis, which he suffered back in 1987.  The veteran 
denied any kind of treatment for mental of psychological 
problems.  The veteran reported that he had dreams of his 
brother who was killed in Vietnam on a more than once a week 
basis. He was somewhat obsessed with taking care of his 
brother's grave.  He did not dream particularly of his own 
Vietnam experiences.  He had difficulty falling asleep at 
night and would usually wake up around midnight and be awake 
for two or three hours before he was able to go back to sleep 
again.  He reported that he was irritable and quite impatient 
including being very impatient with older people in public 
places.  He expressed his irritability verbally but not 
physically.  He was frequently irritated with his wife.  He 
reported that he misplaced things.  While he liked to watch 
sporting events on television, he would never be able to keep 
track of the score without the cues.  He indicated that he 
startled quite easily.  He had not worked since he was placed 
on Social Security disability in 1987.  He spent his days 
going to his brother's store, where he might run errands and 
just visit.  He had one good friend who came to his house 
daily to visit.  He had no difficulty going to shop or other 
places if his wife accompanied him but did not go to any 
stores by himself.   He was living with his wife of five 
years.  He had grown children from his first marriage but 
they did not live in the house.  He had no difficulty with 
the police.

Mental status examination revealed that the veteran was well 
groomed with clean clothes.  His mood was mild to moderate 
depression and his affect was restricted by anxiety and 
depression.  Startle reflex was observed.  The veteran was 
able to relate his story in a clean and coherent fashion 
without disorder in the progression of his thoughts.  On 
formal mental examination, the veteran was only able to 
remember two of three items after distracted delay and he 
incorrectly spelled the word "world" backwards.  The veteran 
wrote a well-structured sentence and had no difficulty 
copying a two intersection, five sided figure.  Proverb 
interpretation was quite literal.  The Axis I diagnoses were 
PTSD and depressive disorder, not otherwise specified.  A GAF 
of 65 at the time of the examination and for the past year 
was assigned.

In a communication dated in July 1996, the veteran reported 
that he quit working for health reasons due to headaches, 
episodes of dizziness, pains down the back of his legs and 
back pain.

The next medical evidence of record is a January 1997 private 
psychometric evaluation, which diagnosed the veteran with 
moderate dementia and showed significant impairment in 
employability.  A GAF of 32 was assigned.  Based on this 
medical evidence, the Board assigned a 100 percent 
evaluation, effective the date of this evaluation, January 
28, 1997.  Subsequent medical records showed continuing 
significant impairment due to psychiatric disability, 
including PTSD.  The Board notes that a December 2000 
extensive private medical opinion by a psychiatrist indicated 
that symptoms of the veteran's PTSD were present prior to the 
herpes encephalitis and were aggravated and exacerbated by 
the brain disorder.  

The Board now turns to whether a rating in excess of 30 is 
warranted for the veteran's PSTD prior to January 28, 1997.  
Initially, as noted in the July 2006 Board decision, the 
medical community has apparently had a difficult time in 
articulating impairment due to PTSD as opposed to other 
psychiatric disorders.  Thus, the Board previously found that 
a reasonable doubt existed as to the cause of the impairment 
shown as of January 28, 1997 pursuant to Mittleider v. West, 
11 Vet.App. 181 (1998) , in which the CAVC found that when it 
is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition.  
Thus, in keeping with its prior decision, and acknowledging 
the December 2000 private opinion that indicated the 
veteran's PTSD preexisted his encephalitis, the Board will 
consider all symptomatology during the applicable time period 
attributed not only to his PTSD, but also to the veteran's 
other psychiatric disorders.

Nevertheless, based on the medical evidence of record, the 
Board must still conclude that the preponderance of the 
evidence is against a rating in excess of 30 percent prior to 
January 28, 1997, under either the old or new rating criteria 
for psychiatric disabilities.

The Board recognizes that the medical evidence of record 
shows severe psychological impairment manifested by rage, 
confusion, disorientation, insomnia and depression starting 
in 1987 when the veteran suffered from encephalitis.   
Nevertheless, a December 1991 VA treatment record showed that 
the veteran was not currently displaying symptoms of 
depression.  Thus, it appears that his psychiatric symptoms 
had improved at that time.  Further, subsequent VA treatment 
records are silent with respect to any treatment for mental 
disorders, with the exception of the July 1994 VA treatment 
record, which showed that the veteran had a sudden rush of 
feeling of impending doom, but did not provide any other 
symptomatology.  In sum, given the December 1991 notation 
that the veteran's depression had resolved as well as the 
lack of subsequent treatment, the medical evidence from 
December 1991 forward appeared to show marked improvement in 
the veteran's psychiatric symptoms.  Therefore, the VA 
treatment records prior to October 1995, the date of claim, 
do not provide any findings that the veteran's PTSD warrants 
a higher rating during the applicable period.  

The Board also acknowledges that SSA records showed that the 
veteran was determined "disabled" for SSA purposes as of 
August 1987 due to Organic Personality Syndrome.  
Nevertheless, VA is not bound by the findings of disability 
and/or unemployability made by other agencies, including SSA.  
See Collier v. Derwinski, 1 Vet.App. 413, 417 (1991).  
However, while a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim.  
See Martin v. Brown, 4 Vet.App. 136, 140 (1993); see also 
Murincsak v. Derwinski, 2 Vet.App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  Thus, although the SSA's determination is not 
necessarily dispositive of the veteran's claim, it is 
evidence which must be considered.  After review of these 
records, however, the Board must again determine that the SSA 
records do not provide findings that the veteran's PTSD 
warrants a higher rating during the applicable time period 
because these records are from several years prior and 
essentially, like the VA treatment records, show that the 
veteran had severe impairment from 1987 to approximately 
1991, but then his symptoms improved.  

Significantly, during the applicable time period, there is no 
medical evidence that the veteran sought treatment for his 
psychiatric disability, which also demonstrates marked 
improvement of the veteran's PTSD because prior to 1991, the 
veteran sought treatment regularly for his psychiatric 
disabilities. 

Thus, the Board concludes that the VA treatment records prior 
to 1995 as well as the SSA records have minimal probative 
value in consideration of the November 1995 VA examination, 
which is the only competent medical evidence during the 
applicable time period.  The Board acknowledges that the VA 
examiner did not review the claims file.  Nevertheless, the 
examiner took a thorough mental history from the veteran and 
gave a complete mental examination.  The Board finds that 
this examination has a higher probative value than the prior 
VA treatment records and SSA records because it is 
contemporaneous to the time period in question and, thus, 
gives the most accurate depiction of the veteran's 
psychiatric disability picture during the applicable time 
period.       
 
As previously noted, the Board also recognizes that as of 
January 28, 1997, the  medical records showed continuing 
significant impairment due to psychiatric disability, 
including PTSD, and the veteran has been awarded 100 percent 
from this date forward.  However, again, there is no medical 
evidence prior to this date, which gives any indication that 
the veteran's psychiatric disability picture resulted in 
significant impairment to warrant a higher rating.  For the 
same reasons outlined above, the Board again finds that the 
November 1995 VA examination has a higher probative value 
than subsequent treatment records and opinions because it is 
contemporaneous to the applicable time period.  

Under the old criteria, at the time of the November 1995 VA 
examination, the Board finds that the veteran was able to 
maintain effective or favorable relationships with people as 
demonstrated by the fact that he remained married, he had at 
least one friend with whom he visited daily and he also 
maintained a relationship with a brother whom he also saw 
frequently.  He was also able to run errands for the brother 
which implies at least some contact with other people.  While 
the veteran reported irritability, especially with his wife 
and with older people, there is no evidence in the 
examination report indicating that this symptomatology had 
any impact on his ability to maintain relationships.

With regard to industrial impairment, the Board finds that 
there is no evidence in the November 1995 VA examination 
report indicating that the veteran's mental disability 
resulted in considerable industrial employment.  It noted 
that the veteran had not worked since 1987 and was on Social 
Security disability.  However, the November 1995 report did 
not find at that time that the veteran's psychiatric 
symptomatology had affected the veteran's employability.  The 
Board's finding that the veteran's psychiatric symptoms was 
not the cause of industrial impairment at that time is 
reinforced by a communication from the veteran dated in July 
1996 wherein he reports that he quit working for health 
reasons including headaches, dizziness, back pain and pains 
running down his legs.  A mental disorder was not reported by 
the veteran as the cause for his stopping work.  The Board 
finds, therefore, that prior to January 28, 1997, the 
veteran's totally psychiatric symptomatology resulted, at the 
most, in definite impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and definite industrial impairment.

The Board also finds it significant that the November 1995 
examiner gave the veteran a GAF score of 65 for the past 
year.  This score is indicative of some mild symptoms such as 
depressed mood or mild insomnia or some difficulty in social 
or occupational functioning, but generally function pretty 
well and has some meaningful relationships.  This score does 
not reflect considerable social or industrial impairment, 
which are the criteria for the next higher rating.

The Board also finds a rating in excess of 30 percent for 
PTSD is not warranted prior to January 28, 1997, when the 
disability is evaluated under the current criteria for rating 
mental disorders.

At the time of the November 1995 VA examination, the 
pertinent symptomatology noted was a restricted affect, some 
impairment of memory, mild to moderate depression, and 
proverb interpretation which was quite literal.  There was no 
indication, however, that the restricted affect caused 
occupational and social impairment.  Impairment of memory was 
demonstrated by the ability to only remember two of three 
items but there is no indication that the veteran had only 
retention of highly learned material.  He reported that he 
misplaced things but there was no indication that he forgot 
to complete tasks.  While moderate depression and literal 
interpretations of proverbs were noted, there is no 
indication that this symptomatology affected the veteran 
occupationally or socially.  As noted above in the analysis 
of this claim under the prior rating criteria for evaluation 
of mental disorders, the Board has found that the veteran was 
able to maintain effective relationships with his wife, a 
brother and a friend and that his unemployability was not due 
to psychiatric symptomatology.  Again, a GAF score of 65, 
which is indicative of mild symptoms, does not reflect that 
the veteran's occupational and social impairment was of the 
nature to warrant a higher disability rating.  The Board 
finds the symptomatology noted at the time of the November 
1995 VA examination more nearly approximates a 30 percent 
evaluation under the current criteria for evaluation of 
mental disorders.

The Board recognizes that in order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).  In this regard, as directed in the Joint Remand, the 
Board has reviewed the medical records which reflect the 
severity of psychiatric symptomatology prior to the effective 
date of service connection for PTSD.  The Board has 
considered such evidence as it gives a historical perspective 
to the severity of the PTSD during the time period considered 
in this appeal; that is from October 12, 1995, to January 28, 
1997.  However, the issue on appeal involves the degree of 
PTSD disability during the period from October 12, 1995, to 
January 28, 1997.  The November 1995 examination report 
appears to be the main item of medical evidence documenting 
the severity of the PTSD during this period.  As discussed 
above, the November 1995 examination findings affirmatively 
show that the PTSD symptomatology did not meet the criteria 
for a rating in excess of 30 percent at that time.    

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for PTSD 
prior to January 28, 1997.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 30 percent prior to 
January 28, 1997, for PTSD  is not warranted.  The appeal is 
denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


